Order entered February 28, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-00173-CR
                                     No. 05-12-00174-CR

                           MAHIR ABDALRAZZAAQEL, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                       Trial Court Cause Nos. F11-00580-H, F11-00581-H

                                           ORDER
        The Court REINSTATES the appeals.

        On February 15, 2013, we ordered the trial court to make findings regard why appellant’s

brief had not been filed. On February 25, 2013, we received appellant’s brief, together with an

extension motion.      Therefore, in the interest of expediting the appeals, we VACATE the

February 15, 2013 order.

        We GRANT the February 25, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE